    Case 20-12905-ABA                Doc 25       Filed 09/21/20 Entered 09/21/20 08:08:15           Desc Main
                                                 Document      Page 1 of 2

    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-1(b)


    Denise Carlon, Esquire
    KML Law Group, P.C.
                                                                               Order Filed on September 21, 2020
    216 Haddon Avenue, Suite 406
                                                                               by Clerk
    Westmont, NJ 08108                                                         U.S. Bankruptcy Court
    Main Phone: 609-250-0700                                                   District of New Jersey
    dcarlon@kmllawgroup.com
    Attorneys for Secured Creditor
    Bank of America, N.A.
                                                                  Case No.: 20-12905 ABA
    In Re:
              Raymond L. Yeager                                   Adv. No.:

                                                                  Hearing Date: 9/22/2020 @ 10:00 a.m..
    Debtor.
                                                                  Judge: Andrew B. Altenburg, Jr.


          ORDER CURING POST-PETITION ARREARS & RESOLVING MOTION FOR
                              RELIEF FROM STAY

         The relief set forth on the following pages, numbered two (2) through two (2) is hereby
    ORDERED.




DATED: September 21, 2020
Case 20-12905-ABA           Doc 25      Filed 09/21/20 Entered 09/21/20 08:08:15                  Desc Main
                                       Document      Page 2 of 2


(Page 2)
Debtors: Raymond L. Yeager
Case No: 20-12905 ABA
Caption of Order: ORDER CURING POST-PETITION ARREARS AND RESOLVING MOTION FOR
RELIEF FROM STAY
_________________________________________________________________________________
       This matter having been brought before the Court by KML Law Group, P.C., attorneys for Secured
Creditor, Bank of America, N.A., Denise Carlon appearing, upon a motion to vacate the automatic stay as to
real property located at 110 Seaside Avenue, Egg Harbor Township, NJ 08234, and it appearing that notice of
said motion was properly served upon all parties concerned, and this Court having considered the
representations of attorneys for Secured Creditor and Bruno Bellucci III, Esquire, attorney for Debtor, and for
good cause having been shown
        It is ORDERED, ADJUDGED and DECREED that as of September 4, 2020, Debtor is due for the
June 2020 through September 2020 post-petition payment for a total default of $2,895.24 ( 4 @ $723.81);
and
        It is ORDERED, ADJUDGED and DECREED that Debtor shall make an immediate payment of
$2,895.24 to be received no later than September 15, 2020; and
        It is further ORDERED, ADJUDGED and DECREED that regular mortgage payments are to
resume Octoberr 1, 2020, directly to Secured Creditor’s servicer, Carrington Mortgage Services, LLC, P.O.
Box 3730, Anaheim, CA 92806 (Note: the amount of the monthly mortgage payment is subject to change
according to the terms of the note and mortgage); and
        It is further ORDERED, ADJUDGED and DECREED that for the Duration of Debtor’s Chapter
13 bankruptcy proceeding, if any of the cure payments or regular monthly mortgage payments are not made
within thirty (30) days of the date said payment is due, Secured Creditor may obtain an Order Vacating
Automatic Stay as to Real Property by submitting a Certification of Default to the Court indicating such
payment is more than thirty days late, and Debtor shall have fourteen days to respond; and
        It is further ORDERED, ADJUDGED and DECREED that a copy of any such application,
supporting certification, and proposed Order must be served on the Trustee, Debtor, and Debtor’s counsel at
the time of submission to the Court; and
         It is further ORDERED, ADJUDGED and DECREED that Secured Creditor is hereby awarded
reimbursement of fees and costs in the sum of $350.00 for attorneys’ fees and $181.00 for filing fees, totaling
$531.00, which is to be paid through Debtor’s Chapter 13 plan and the motion is hereby resolved.
